DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        NEIL KURT SALAZAR,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-3717

                          [October 17, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Sherwood Bauer, Jr., Judge; L.T. Case No.
472000CF000368A.

  Neil Kurt Salazar, Malone, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.